[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The court having considered all of the evidence presented by the parties relative to the prejudgment remedy finds that:
The parties are all residents of the city of Bristol; that the plaintiff and defendants entered into an oral agreement to form a partnership known as Lake Avenue Associates. The purpose of the partnership was to develop a track of land in Bristol, Connecticut. The parties each made an initial contribution of $850.00 to the partnership and share the profits. The partnership entered into negotiations with the city to develop a track known as Sunnydale Acres.
The defendants acquired the property subject of the partnership. It has been developed and sales of $769,000 by said defendants have been made. Expenses of development and sale are approximately $510,000.
The plaintiff has established by probable cause that there is a likelihood that judgment for a one-third interest in the net proceeds of the profits accrued to the defendants.
Accordingly the court orders that the application for prejudgement remedy should be granted in the amount of $86,333.33 property of the defendant Ronald T. Forcier and other defendants herein.
Kocay, J.